Name: Commission Regulation (EC) NoÃ 1321/2006 of 5 September 2006 fixing the import duties applicable to certain husked rice from 6 September 2006
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance
 Date Published: nan

 6.9.2006 EN Official Journal of the European Union L 243/20 COMMISSION REGULATION (EC) No 1321/2006 of 5 September 2006 fixing the import duties applicable to certain husked rice from 6 September 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 1a, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20 excluding import licences for Basmati rice have been issued in respect of 430 075 tonnes for 1 September 2005 to 31 August 2006. The import duty for semi-milled or wholly milled rice falling within CN code 1006 20, other than Basmati rice, must therefore be amended. (2) As the applicable duty must be fixed no later than ten days from the end of the period referred to above, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 42,5 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1).